Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Sequence compliance requirement:
It should be noted that claims 5 and 22 fail to comply with sequence compliance requirements. This is because, said claims refer to specific amino acid substitutions or domains, wherein the corresponding reference (base) sequence is not identified. Applicant is advised to comply with sequence requirements  see 37 CFR section 1.57(d)), in response to this office action.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 19, drawn to a conditional protein stability system comprising a DNA encoding a fusion protein of interest fused in frame with a single protein, ligand dependent stabilization domain derived from human PED5A and a ligand.
Group II, claim(s)  11, drawn to a  method for conditionally stabilizing a protein of interest, comprising: fusing a nucleic acid encoding the protein of interest fused in-frame to a nucleic acid encoding a destabilizing domain comprising a region or a portion of human PDE5A to produce a nucleic acid encoding a fusion protein; introducing the nucleic acid encoding the fusion protein into a cell; expressing the fusion protein in the cell; and exposing the cell to a ligand to modulate stability of the fusion protein.
Group III, claims 12-18, drawn to a method of identification of said destabilizing domain.
Group IV, claims 20-24, drawn to a destabilizing domain comprising a region of a human PDE5A.
The groups of inventions listed as I-IV above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of to a “conditional protein stability system” comprising a DNA encoding a fusion protein of interest fused in frame with a single protein, ligand dependent stabilization domain derived from human PED5A and a ligand (or methods of use or methods of preparation thereof), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Binkowski et al.,  US2011/0039257, 2/2011 or Suri et al., US Pat. No. 11,241, 485, 2/2022).
Therefore, the unity of invention is lacking and the claims are restricted as shown above. 
This application contains claims directed to thousands and more species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure (expression products thereof and methods of preparing or utilizing said species) are as follows: 
A) a DNA encoding a fusion protein comprising  portion of human PED5A with a single amino acid substitution at E535D,
B) a DNA encoding a fusion protein comprising  portion of human PED5A with a single amino acid substitution at E536G,
C) a DNA encoding a fusion protein comprising  portion of human PED5A with a single amino acid substitution at E541R,
D) a DNA encoding a fusion protein comprising  portion of human PED5A with two substitutions at E535D, and E536G,
E) a DNA encoding a fusion protein comprising  portion of human PED5A with substitutions at E535D, E541R and E536G,
F) a DNA encoding a fusion protein comprising  portion of human PED5A with substitutions at E535D, E541R, K555R and E536G,
Etc.
For purposes of brevity all thousands and thousands of species embraced within the scope of pending claims are not spelled out.
Applicant is required, in reply to this action, to simultaneously elect a single invention from Groups I-IV above and a single species from Groups A-F above together with its corresponding SEQ ID NO:, listed in claims 7 and 22 (when applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-10, 19-24.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656